DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-14 and 18-19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by AI et al. (“AI”) (US 2021/0041733 A1).
Regarding claim 1, AI discloses a touch display panel (para. 0005), comprising:
a substrate (10);
a light-emitting unit layer, wherein the light-emitting unit layer is located on one side of the substrate, and comprises multiple cathode metal layers (a step S10 includes providing a substrate, and forming an inorganic film layer, para. 0026 and a step S40 includes manufacturing a second electrode layer on a surface of the passivation layer 19, and performing an eighth mask process on the second electrode layer to form a plurality of pixel electrodes 21, para. 0037); and
multiple touch induction electrodes arranged in an array, wherein the touch induction electrodes and the cathode metal layers are arranged at the same layer and insulated from each other (a plurality of touch electrodes 21′ disposed on the same layer with the pixel electrodes 21, and the touch electrodes 21′ electrically connected to the touch signal lines 16, para. 0041 and the touch electrodes 21′ are respectively located at a gap between the two pixel electrodes 21 adjacent to each other, and are insulated from the pixel electrodes 21, para. 0043), each of the touch induction electrodes is provided with at least one first through hole, a clearance is formed between adjacent two of the touch induction electrodes, and the cathode metal layers are arranged in the first through holes, or the clearance, or both (a plurality of pixel electrodes 21 disposed on the passivation layer 19 and electrically connected to the source/drain electrodes 132 of the thin film transistors 13 through a plurality of first via holes 20, a plurality of touch electrodes 21′ disposed on the same layer with the pixel electrodes 21, and the touch electrodes 21′ electrically connected to the touch signal lines 16 and the common electrodes 18, respectively. Specifically, the first via holes 20 are disposed to correspond to the touch signal lines 16, para. 0041).
Regarding claim 2, AI discloses the cathode metal layers located in the first through holes are surrounded by the touch induction electrodes and are spaced from the touch induction electrodes by a gap or an insulating part (a plurality of pixel electrodes 21 disposed on the passivation layer 19 and electrically connected to the source/drain electrodes 132 of the thin film transistors 13 through a plurality of first via holes 20, a plurality of touch electrodes 21′ disposed on the same layer with the pixel electrodes 21, and the touch electrodes 21′ electrically connected to the touch signal lines 16 and the common electrodes 18, respectively. Specifically, the first via holes 20 are disposed to correspond to the touch signal lines 16, para. 0041).
Regarding claim 4, AI discloses the at least one first through hole is spaced from one another, and one cathode metal layer is arranged in each of the first through holes (para. 0041).
Regarding claim 8, AI discloses multiple touch signal lines, wherein the touch signal lines are electrically connected to the touch induction electrodes; the touch signal lines and the cathode metal layers are arranged at the same layer and insulated from each other, and the touch signal lines are located in the clearance (the touch electrodes 21′ are respectively located at a gap between the two pixel electrodes 21 adjacent to each other, and are insulated from the pixel electrodes 21 and the touch signal lines 16 and the common electrodes 18 are bridged by the touch electrodes 21′, and the touch electrodes 21′ are configured to generate a touch voltage signal, para. 0043-0044).
Regarding claim 9, AI discloses multiple touch signal lines, wherein the touch signal lines are electrically connected to the touch induction electrodes, the touch signal lines and the touch induction electrodes are arranged at different layers, and an insulating layer is arranged between the touch signal lines and the touch induction electrodes; the insulating layer is provided with a second through hole, and the touch signal lines are electrically connected to the touch induction electrodes by filling the second through hole with a conductive material (and the touch electrodes 21′ are electrically connected to the touch signal lines 16 and the common electrodes 18 respectively through the first via holes 20 and the second via holes 20′ in such a manner that the touch signal lines 16 and the common electrodes 18 are bridged through the touch electrodes 21′, para. 0037).
Regarding claim 10, AI discloses multiple cathode lines, wherein the cathode lines each are electrically connected to at least one of the cathode metal layers; and the cathode lines are located the first through holes, or the clearance, or both (the pixel electrodes 21 are electrically connected to the drain electrodes 132 through the first via holes 20, para. 0037).
Regarding claim 11, AI discloses multiple cathode lines, wherein the cathode lines each are electrically connected to at least one of the cathode metal layers; the cathode lines and the cathode metal layers are arranged at different layers, and an insulating layer is arranged between the cathode lines and the cathode metal layers; the insulating layer is provided with a third through hole, and the cathode lines are electrically connected to the cathode metal layers by filling the third through hole with a conductive material (a plurality of common electrodes 18 disposed on the inorganic insulating layer 17 and spaced apart from each other; a passivation layer 19 disposed on the common electrodes 18; a plurality of pixel electrodes 21 disposed on the passivation layer 19 and electrically connected to the source/drain electrodes 132 of the thin film transistors 13 through a plurality of first via holes 20 penetrating the passivation layer 19 and the inorganic insulating layer 17, respectively, para. 0041).
Regarding claim 12, AI discloses an electronic device, comprising: 
a device body (touch display device, para. 0005); and
a touch display arranged on the device body (para. 0026), wherein the touch display comprises: 
a substrate; a light-emitting unit layer, wherein the light-emitting unit layer is located on one side of the substrate, and comprises multiple cathode metal layers (a step S10 includes providing a substrate, and forming an inorganic film layer, para. 0026 and a step S40 includes manufacturing a second electrode layer on a surface of the passivation layer 19, and performing an eighth mask process on the second electrode layer to form a plurality of pixel electrodes 21, para. 0037); and
multiple touch induction electrodes arranged in an array, wherein the touch induction electrodes and the cathode metal layers are arranged at the same layer and insulated from each other (a plurality of touch electrodes 21′ disposed on the same layer with the pixel electrodes 21, and the touch electrodes 21′ electrically connected to the touch signal lines 16, para. 0041 and the touch electrodes 21′ are respectively located at a gap between the two pixel electrodes 21 adjacent to each other, and are insulated from the pixel electrodes 21, para. 0043), each of the touch induction electrodes is provided with at least one first through hole, a clearance is formed between adjacent two of the touch induction electrodes, and the cathode metal layers are arranged in the first through holes, or the clearance, or both (a plurality of pixel electrodes 21 disposed on the passivation layer 19 and electrically connected to the source/drain electrodes 132 of the thin film transistors 13 through a plurality of first via holes 20, a plurality of touch electrodes 21′ disposed on the same layer with the pixel electrodes 21, and the touch electrodes 21′ electrically connected to the touch signal lines 16 and the common electrodes 18, respectively. Specifically, the first via holes 20 are disposed to correspond to the touch signal lines 16, para. 0041).
Regarding claim 13, AI discloses a manufacturing method for a touch display panel, comprising:
forming a driver layer on one side of a substrate, and forming a light-emitting structure layer on a side of the driver layer that faces away from the substrate (a step S10 includes providing a substrate, and forming an inorganic film layer, para. 0026 and a step S40 includes manufacturing a second electrode layer on a surface of the passivation layer 19, and performing an eighth mask process on the second electrode layer to form a plurality of pixel electrodes 21, para. 0037); and forming cathode metal layers and touch induction electrodes on the light-emitting structure layer, wherein the touch induction electrodes and the cathode metal layers are arranged at the same layer and insulated from each other (a plurality of touch electrodes 21′ disposed on the same layer with the pixel electrodes 21, and the touch electrodes 21′ electrically connected to the touch signal lines 16, para. 0041 and the touch electrodes 21′ are respectively located at a gap between the two pixel electrodes 21 adjacent to each other, and are insulated from the pixel electrodes 21, para. 0043).
Regarding claim 14, AI discloses the cathode metal layers and the touch induction electrodes are formed in the same process (a step S40 includes manufacturing a second electrode layer on a surface of the passivation layer 19, and performing an eighth mask process on the second electrode layer to form a plurality of pixel electrodes 21 and a plurality of touch electrodes 21′ after patterning, para. 0037).
Regarding claim 18, AI discloses the forming a driver layer on one side of the substrate specifically comprises:
forming drive circuits and metal wires on the side of the substrate, wherein the drive circuits each comprise a source, a drain and a gate, or the drive circuits each comprise a source, a drain, a gate and a light shielding layer, the metal wires are arranged at the same layer as and insulated from the source, the drain, the gate and the light shielding layer, respectively, and the metal wires are touch signal lines (a step S10 includes providing a substrate, and forming an inorganic film layer, a plurality of thin film transistors and a plurality of touch signal lines on the substrate, wherein the touch signal lines are manufactured on a surface of the inorganic film layer and on the same layer with source/drain electrodes of the thin film transistors, paras. 0026 and 0034);
forming an insulating layer on the metal wires; and
forming a second through hole in the insulating layer, and filling the second through hole with a conductive material (and the touch electrodes 21′ are electrically connected to the touch signal lines 16 and the common electrodes 18 respectively through the first via holes 20 and the second via holes 20′ in such a manner that the touch signal lines 16 and the common electrodes 18 are bridged through the touch electrodes 21′, para. 0037).
Regarding claim 19, AI discloses the forming a driver layer on one side of the substrate specifically comprises:
forming drive circuits and metal wires on the side of the substrate, wherein the drive circuits each comprise a source, a drain and a gate, or he drive circuits each comprise a source, a drain, a gate and a light shielding layer, the metal wires are arranged at the same layer as and insulated from the source, the drain, the gate and the light shielding layer, respectively and the metal wires are cathode lines (paras. 0026 and 0034);
forming an insulating layer on the metal wires; and
forming a third through hole in the insulating layer, and filling the third through hole with a conductive material (a plurality of common electrodes 18 disposed on the inorganic insulating layer 17 and spaced apart from each other; a passivation layer 19 disposed on the common electrodes 18; a plurality of pixel electrodes 21 disposed on the passivation layer 19 and electrically connected to the source/drain electrodes 132 of the thin film transistors 13 through a plurality of first via holes 20 penetrating the passivation layer 19 and the inorganic insulating layer 17, respectively, para. 0041).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-7, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AI in view of Lee et al. (“Lee”) (US 2020/0161382 A1).
Regarding claims 3 and 15, AI does not specifically disclose multiple insulating spacers, wherein the spacers are located in the first through holes to space the cathode metal layers from the touch induction electrodes, and an area of a surface of each of the spacers that is adjacent to the substrate is smaller than an area of a surface of the spacer that faces away from the substrate.
In a similar field of touch display panel, Lee discloses multiple insulating spacers, wherein the spacers are located in the first through holes to space the cathode metal layers from the touch induction electrodes, and an area of a surface of each of the spacers that is adjacent to the substrate is smaller than an area of a surface of the spacer that faces away from the substrate (the cathode electrode 136 also serves as the first touch electrode TE, para. 0040 and inversely tapered partition walls 148 are disposed on the bank 138 between the grouped cathode electrodes 136, whereby the cathode electrode 136 is divided into a plurality of parts by the partition walls 148. In addition, as shown in FIG. 5, a bank 138 forming an undercut structure together with the passivation film 118 is disposed between the grouped cathode electrodes 136, para. 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the spaces as taught by Lee in the system of AI in order to separate the touch electrode during a touch sensing period effectively.
Regarding claim 5, the combination of AI and Lee discloses the cathode metal layers and the touch induction electrodes are staggered (fig. 3 of Lee).
Regarding claim 6, the combination of AI and Lee discloses the cathode metal layers each comprise multiple electrically-connected electrode strings, and the touch induction electrodes each are arranged between adjacent electrode strings (the touch electrodes 21′ are respectively located at a gap between the two pixel electrodes 21 adjacent to each other, and are insulated from the pixel electrodes 21. In an embodiment, the touch electrodes 21′ are distributed in a grid shape or distributed in blocks and spaced apart from each other, para. 0043 of AI).
Regarding claim 7, the combination of AI and Lee discloses the first through holes communicate with the clearance, one of the electrode strings is arranged in each of the first through holes, and each of the electrode strings comprises at least one electrically- connected sub-cathode (a bank 138 forming an undercut structure together with the passivation film 118 is disposed between the grouped cathode electrodes 136, whereby the cathode electrode 136 is divided into a plurality of groups by the bank 138 forming the undercut structure together with the passivation film 118, para. 0056 of Lee).
Regarding claim 16, the combination of AI and Lee discloses an area of a surface of each of the spacers that is adjacent to the substrate is smaller than an area of a surface of the spacer that faces away from the substrate (inversely tapered partition walls 148 are disposed on the bank 138 between the grouped cathode electrodes 136, para. 0057).
Regarding claim 17, the combination of AI and Lee discloses the metal layers formed on the spacers are spaced from the cathode metal layers and the touch induction electrodes formed on the light-emitting structure layer, respectively (inversely tapered partition walls 148 are disposed on the bank 138 between the grouped cathode electrodes 136, the bank 138 forming an undercut structure together with the passivation film 118 is disposed between the grouped cathode electrodes 136, whereby the cathode electrode 136 is divided into a plurality of groups by the bank 138 forming the undercut structure together with the passivation film 118, para. 0056).
Regarding claim 20, the combination of AI and Lee discloses the forming a light-emitting structure layer on a side of the driver layer that faces away from the substrate specifically comprises:
forming multiple anodes arranged in an array on the side of the driver layer that faces away from the substrate (the light-emitting element 130 includes an anode electrode 132, at least one light-emitting stack 134 formed on the anode electrode 132, and a cathode electrode 136 formed on the light-emitting stack 134, para. 0136);
forming a pixel definition layer on the multiple anodes and the side of the driver layer that faces away from the substrate, and forming multiple openings at positions in the pixel definition layer that correspond to the multiple anodes (the at least one light-emitting stack 134 is formed on the anode electrode 132 in a light-emitting area defined by the bank 138. The at least one light-emitting stack 134 is formed by stacking, sequentially or reversely, a hole-related layer, an organic light-emitting layer, and an electron-related layer on the anode electrode 132, para. 0038); and
forming multiple light-emitting parts arranged in an array in the multiple openings, respectively (para. 0038). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Su (US 2020/0279891 A1) discloses  the touch panel includes a flexible substrate, a thin film transistor layer, an anode layer, a light emitting layer, and a cathode layer which are stacked in sequence, the cathode layer is used as touch electrodes. The cathode layer and the touch electrodes of the display structure can be formed in the same process, so that the manufacturing process can be simplified and the manufacturing cost can be reduced (para. 0005).
Kim et al. (US 2020/0212116 A1) disclose the cathode electrode 125 can be divided into a first cathode electrode 125a, a second cathode electrode 125b, and a third cathode electrode 125c, which are disposed over the bank 122 and spaced apart from one another. The first cathode electrode 125a can be connected to the touch metal 121b in the second cavity CA2. The second cathode electrode 125b can be connected to another touch metal in another second cavity (not shown) Accordingly, the first cathode electrode 125a and the second cathode electrode 125b can receive respective touch signals from respective touch metals (fig. 2, para. 0050-0051).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693